Exhibit 10.10

 

Loan No.: 50-2856243

Jay Street

PROMISSORY NOTE SECURED BY DEED OF TRUST

 

$23,500,000.00

June 27, 2006

FOR VALUE RECEIVED, the undersigned, WESTCORE JAY, LLC, a Delaware limited
company (“Borrower”), having an address at 4445 Eastgate Mall, Suite 200, San
Diego, California 92121, promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), at the office of Lender at Commercial Real Estate Services,
8739 Research Drive URP - 4, NC 1075, Charlotte, North Carolina 28262, or at
such other place as Lender may designate to Borrower in writing from time to
time, the principal sum of Twenty-Three Million Five Hundred Thousand and No/100
Dollars ($23,500,000.00), together with interest on so much thereof as is from
time to time outstanding and unpaid, from the date of the advance of the
principal evidence hereby, at the rate of six and five one-hundredths percent
(6.05%) (the “Note Rate”), together with all other amounts due hereunder or
under the other Loan Documents (as defined herein), in lawful money of the
United States of America, which shall at the time of payment be legal tender in
payment of all debts and dues, public and private.

ARTICLE I. - TERMS AND CONDITIONS

1.1.    Computation of Interest. Interest shall be computed hereunder based on a
360-day year and based on he actual number of days elapsed for any period in
which interest is being calculated. Interest shall accrue from the date on which
funds are advanced hereunder (regardless of the time of day) through and
including the day on which funds are credited pursuant to Section 1.2 hereof.

1.2    Payment of Principal and Interest. Payments in federal funds immediately
available at the place designated for payment received by Lender prior to 2:00
p.m. local time on a Business Day (as defined in the Security Instrument (as
hereinafter defined)) at said place of payment shall be credited prior to close
of business, while other payments, at the option of Lender, may not be credited
until immediately available to Lender in federal funds at the place designated
for payment prior to 2:00 p.m. local time on the next day on which Lender is
open for business. Interest only shall be payable in one hundred twenty (120)
consecutive monthly installments in the amount set forth on Annex I (the
“Monthly Payment Amount”), beginning on August 11, 2006 (the “First Payment
Date”), and continuing on the eleventh (11th) day of each and every calendar
month thereafter through and including June 11, 2016 (each, a “Payment Date”).
On July 11, 2016 (the “Maturity Date”) (provided that in the event that there is
a Defeasance of the Loan pursuant to Section 1.5(d) hereof, the Maturity Date
shall automatically be the Lockout Expiration Date), the entire outstanding
principal balance hereof, together with all accrued but unpaid interest thereon,
shall be due and payable in full.

1.3    Application of Payments. So long as no Event of Default (as hereinafter
defined) exists hereunder or under any other Loan Document, each such monthly
installment shall be applied, first, to any amounts hereafter advanced by Lender
hereunder or under any other Loan



--------------------------------------------------------------------------------

Document, second, to any late fees and other amounts payable to Lender, third,
to the payment of accrued interest and last to reduction of principal.

1.4.    Payment of “Short Interest”.    If the advance of the principal amount
evidenced by this Note is made on a date other than a Payment Date, Borrower
shall pay to Lender contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) day of either (x) this month, in the event that the date hereof is on or
prior to the 11th of the month, and (y) the immediately succeeding month, in the
event that the date hereof is after the 11th of the month.

1.5.    Prepayment; Defeasance.

(a)     This Note may not be prepaid, in whole or in part (except as otherwise
specifically provided herein), at any time prior to the Payment Date occurring
three (3) Payment Dates immediately prior to the Maturity Date (the “Lockout
Expiration Date”). In the event that Borrower wishes to have the Property (as
hereinafter defined) released from the lien of the Security Instrument prior to
the Lockout Expiration Date, Borrower’s sole option shall be a Defeasance (as
hereinafter defined) upon satisfaction of the terms and conditions set forth in
Section 1.5(d) hereof. This Note may be prepaid in whole but not in part without
premium or penalty on any Payment Date occurring on or after the Lockout
Expiration Date provided (i) written notice of such prepayment is received by
Lender not more than ninety (90) days and not less than thirty (30) days prior
to the date of such prepayment, and (ii) such prepayment is accompanied by all
interest accrued hereunder through and including the date of such prepayment and
all other sums due hereunder or under the other Loan Documents. If, upon any
such permitted prepayment on any Payment Date occurring on or after the Lockout
Expiration Date, the aforesaid prior written notice has not been timely received
by Lender, there shall be due a prepayment fee equal to the lesser of (i) thirty
(30) days’ interest computed at the Note Rate on the outstanding principal
balance of this Note so prepaid and (ii) interest computed at the Note Rate on
the outstanding principal balance of this Note so prepaid that would have been
payable for the period from, and including, the date of prepayment through the
Maturity Date, as though such prepayment had not occurred.

(b)    If, prior to the Lockout Expiration Date, the indebtedness evidenced by
this Note shall have been declared due and payable by Lender pursuant to Article
II hereof or the provisions of any other Loan Document due to a default by
Borrower, then, in addition to the indebtedness evidenced by this Note being
immediately due and payable, there shall also then be immediately due and
payable a prepayment fee in an amount equal to the Yield Maintenance Premium (as
hereinafter defined) based on the entire indebtedness on the date of such
acceleration. In addition to the amounts described in the preceding sentence, in
the event of any such acceleration or tender of payment of such indebtedness
occurs or is made on or prior to the first (1st) anniversary of the date of this
Note, there shall also then be immediately due and payable an additional
prepayment fee of three percent (3%) of the principal balance of this Note. The
term “Yield Maintenance Premium” shall mean an amount equal to the greater of
(A) two percent (2.0%) of the principal amount being prepaid, and (B) the
present value of a series of payments each equal to the Payment Differential (as
hereinafter defined) and payable on each Payment Date over the remaining
original term of this Note and on the Lockout Expiration Date, discounted at the
Reinvestment Yield (as hereinafter defined) for the number of months

 

2



--------------------------------------------------------------------------------

remaining as of the date of such prepayment to each such Payment Date and the
Lockout Expiration Date. The Term “Payment Differential” shall mean an amount
equal to (i) the Note Rate less the Reinvestment Yield, divided by (ii) twelve
(12) and multiplied by (iii) the principal sum outstanding under this Note after
application of the Monthly Payment Amount due under this Note on the date of
such prepayment, provided that the Payment Differential shall in no event be
less than zero. The term “Reinvestment Yield” shall mean an amount equal to the
lesser of (i) the yield on the U.S. Treasury issue (primary issue) with a
maturity date closest to the Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the indebtedness evidenced by this Note, with each such yield being based on
the bid price for such issue as published in the Wall Street Journal on the date
that is fourteen (14) days prior to the date of such prepayment (or, if such bid
price is not published on that date, the next preceding date on which such bid
price is so published) and converted to a monthly compounded nominal yield. In
the event that any prepayment fee is due hereunder, Lender shall deliver to
Borrower a statement setting forth the amount and determination of the
prepayment fee, and, provided that Lender shall have in good faith applied the
formula described above, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the fifteen (15) day period preceding the date of such prepayment. Lender
shall not be obligated or required to have actually reinvested the prepaid
principal balance at the Reinvestment Yield or otherwise as a condition to
receiving the prepayment fee.

(c)    Partial prepayments of this Note shall not be permitted, except for
partial prepayments resulting from Lender’s election to apply insurance or
condemnation proceeds to reduce the outstanding principal balance of this Note
as provided in the Security Instrument, in which event no prepayment fee,
penalty or premium shall be due unless, at the time of either Lender’s receipt
of such proceeds or the application of such proceeds to the outstanding
principal balance of this Note, an Event of Default exists, which Event of
Default is unrelated to the applicable casualty or condemnation, in which event
the applicable prepayment fee or premium shall be due and payable based upon the
amount of the prepayment. No notice of prepayment shall be required under the
circumstances specified in the preceding sentence, No principal amount repaid
may be reborrowed. Any such partial prepayments of principal shall be applied to
the unpaid principal balance evidenced hereby but such application shall not
reduce the amount of the fixed monthly installments required to be paid pursuant
to Section 1.2 above. Except as otherwise expressly provided in this Section,
the prepayment fees provided above shall be due, to the extent permitted by
applicable law, under any and all circumstances where all or any portion of this
Note is paid prior to the Maturity Date, whether such prepayment is voluntary or
involuntary, including, without limitation, if such prepayment results from
Lender’s exercise of its rights upon Borrower’s default and acceleration of the
Maturity Date of this Note (irrespective of whether foreclosure proceedings have
been commenced), and shall be in addition to any other sums due hereunder or
under any of the other Loan Documents. No tender of a prepayment of this Note
with respect to which a prepayment fee is due shall be effective unless such
prepayment is accompanied by the applicable prepayment fee.

(d)    (i)  On any Payment Date on or after the earlier to occur of (x) three
(3) years following the first Payment Date hereunder, and (y) the day
immediately following the date which is two (2) years after the “startup day,”
within the meaning of Section 860G(a) (9) of

 

3



--------------------------------------------------------------------------------

the Internal Revenue Code of 1986, as amended from time to time or any successor
statute (the “Code”), of a “real estate mortgage investment conduit,” within the
meaning of Section 860D of the Code (a “REMIC Trust”), that holds this Note, and
provided no Event of Default has occurred and is continuing hereunder or under
any of the other Loan Documents, at Borrower’s option, Lender shall cause the
release of the Property from the lien of the Security Instrument and the other
Loan Documents (a “Defeasance”) upon the satisfaction of the following
conditions:

(A)    Borrower shall give not more than ninety (90) days’ or less than thirty
(30) days’ prior written notice to Lender specifying the date Borrower intends
for the Defeasance to be consummated (the “Release Date”), which date shall be
Payment Date.

(B)    All accrued and unpaid interest and all others sums due under this Note
and under the other Loan Documents up to and including the Release Date shall be
paid in full on or prior to the Release Date.

(C)    Borrower shall deliver to Lender on or prior to the Release Date:

(1)    a sum of money in immediately available funds (the “Defeasance Deposit”)
equal to the outstanding principal balance of this Note plus an amount, if any,
which together with the outstanding principal balance of this Note, shall be
sufficient to enable Lender to purchase, through means and sources customarily
employed and available to Lender, for the account of the Borrower, (x) direct,
non-callable, fixed rate obligations of the United States of America or
(y) non-callable, fixed rate obligations, other than U.S. Treasury Obligations,
that are “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended, that provide for payments prior, but
as close as possible, to all successive monthly Payment Dates occurring after
the Release Date and to the Lockout Expiration Date, with each such payment
being equal to or greater than the amount of the corresponding installment of
principal and/or interest required to be paid under this Note (including, but
not limited to, the scheduled outstanding principal balance of the Loan due on
the Maturity Date based upon payments of principal and interest through the
Lockout Expiration Date) for the balance of the term hereof
(the “Defeasance Collateral”), each of which shall be duly endorsed by the
holder thereof as directed by Lender or accompanied by a written instrument of
transfer in form and substance satisfactory to Lender in its sole discretion
(including, without limitation, such instruments as may be required by the
depository institution holding such securities or the issuer thereof, as the
case may be, to effectuate book-entry transfers and pledges through the
book-entry facilities of such institution) in order to perfect upon the delivery
of the Defeasance Security Agreement

 

4



--------------------------------------------------------------------------------

(as hereinafter defined) the first priority security interest in the Defeasance
Collateral in favor of Lender in conformity with all applicable state and
federal laws governing granting of such security interests.

(2)    a pledge and security agreement, in form and substance satisfactory to
Lender, creating a first priority security interest in favor of Lender in the
Defeasance Collateral (the “Defeasance Security Agreement”);

(3)    a certificate of Borrower certifying that all of the requirements set
forth in this subsection 1.5(d)(i) have been satisfied;

(4)    one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be reasonably satisfactory to Lender stating,
among other things, that (i) Lender has a perfected first priority security
interest in the Defeasance Collateral and that the Defeasance Security Agreement
is enforceable against Borrower in accordance with its terms, (ii) in the event
of a bankruptcy proceeding or similar occurrence with respect to Borrower, none
of the Defeasance Collateral nor any proceeds thereof will be property of
Borrower’s estate under Section 541 of the U.S. Bankruptcy Code, as amended, or
any similar statute and the grant of security interest therein to Lender shall
not constitute an avoidable preference under Section 547 of the U.S. Bankruptcy
Code, as amended, or applicable state law, (iii) the release of the lien of the
Security Instrument and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any REMIC Trust that then holds this Note to fail
to maintain its status as a REMIC Trust and (iv) the defeasance will not cause
any REMIC Trust to be an “investment company” under the Investment Company Act
of 1940;

(5)    evidence in writing from any applicable Rating Agency (as defined in the
Security Instrument) to the effect that the Defeasance will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance for any Securities (as hereinafter defined)
issued in connection with the securitization which are then outstanding;
provided, however, no evidence from a Rating Agency shall be required if this
Note does not meet the then-current review requirements of such Rating Agency.

(6)    a certificate in form and scope acceptable to Lender in its sole
discretion from an acceptable independent accountant (which may be designated by
Lender or a defeasance consulting firm) certifying that the Defeasance
Collateral will generate amounts

 

5



--------------------------------------------------------------------------------

sufficient to make all payments of principal and interest due under this Note
through the Lockout Expiration Date and the outstanding principal balance of the
Loan due on the Maturity Date based upon payments of principal and interest
through the Lockout Expiration Date;

(7)    Borrower and any guarantor or indemnitor of Borrower’s obligations under
the Loan Documents for which Borrower has personal liability executes and
delivers to Lender such documents and agreements as Lender shall reasonably
require to evidence and effectuate the ratification of such personal liability
and guaranty or indemnity, respectively;

(8)    such other certificates, documents or instruments as Lender may
reasonably require; and

(9)    payment of all reasonable fees, costs, expenses and charges incurred by
Lender in connection with the Defeasance of the Property and the purchase of the
Defeasance Collateral, including, without limitation, all reasonable legal fees
and costs and expenses incurred by Lender or its agents in connection with
release of the Property, review of the proposed Defeasance Collateral and
preparation of the Defeasance Security Agreement and related documentation, any
revenue, documentary, stamp, intangible or other taxes, charges or fees due in
connection with transfer of the Note, assumption of the Note, or substitution of
collateral for the Property shall be paid on or before the Release Date. Without
limiting Borrower’s obligations with respect thereto, Lender shall be entitled
to deduct all such fees, costs, expenses and charges from the Defeasance Deposit
to the extent of any portion of the Defeasance Deposit which exceeds the amount
necessary to purchase the Defeasance Collateral.

(D)    In connection with the Defeasance Deposit, Borrower hereby authorizes and
directs Lender using the means and sources customarily employed and available to
Lender to use the Defeasance Deposit to purchase for the account of Borrower the
Defeasance Collateral. Furthermore, the Defeasance Collateral shall be arranged
such that payments received from such Defeasance Collateral shall be paid
directly to Lender to be applied on account of the indebtedness of this Note.
Any part of the Defeasance Deposit in excess of the amount necessary to purchase
the Defeasance Collateral and to pay the other and related costs Borrower is
obligated to pay under this Section 1.5 shall be refunded to Borrower.

(ii)    Upon compliance with the requirements of subsection 1.5(d)(i), the
Property shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute collateral
which shall secure this Note and all other obligations under the Loan Documents.
Lender will, at

 

6



--------------------------------------------------------------------------------

Borrower’s expense, execute and deliver any agreements reasonably requested by
Borrower to release the lien of the Security Instrument from the Property.

(iii)    Upon the release of the Property in accordance with this Section
1.5(d), Borrower shall assign all its obligations and rights under this Note,
together with the pledged Defeasance Collateral, to a newly created successor
entity which complies with the terms of Section 2.29 of the Security Instrument
designated by Lender in its sole discretion. Such successor entity shall execute
an assumption agreement in form and substance satisfactory to Lender in its sole
discretion pursuant to which it shall assume Borrower’s obligations under this
Note and the Defeasance Security Agreement. As conditions to such assignment and
assumption, Borrower shall (x) deliver to Lender an opinion of counsel in form
and substance reasonably satisfactory to a prudent lender and delivered by
counsel satisfactory to a prudent lender stating, among other things, that such
assumption agreement is enforceable against Borrower and such successor entity
in accordance with its terms and that this Note and the Defeasance Security
Agreement as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (y) pay all costs and expenses
(including, but not limited to, legal fees) incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation). Upon such assumption, Borrower shall be
relieved of its obligations hereunder, under the other Loan Documents other than
as specified in Section 1.5(d)(i)(C)(7) above and under the Defeasance Security
Agreement (or other Defeasance document).

(e)    THE PROVISIONS OF THIS SECTION 1.5 APPLY TO ANY PAYMENT OF PRINCIPAL
BEFORE ITS SCHEDULED DUE DATE, WHETHER MADE VOLUNTARILY OR INVOLUNTARILY
FOLLOWING ANY ACCELERATION OF THIS NOTE. THE PORTION OF THE PRINCIPAL BALANCE OF
THIS NOTE THAT IS DISCHARGED AT ANY JUDICIAL OR NONJUDICIAL FORECLOSURE SALE
UNDER THE SECURITY INSTRUMENT SHALL BE DEEMED TO BE A PREPAYMENT, AND LENDER
SHALL E ENTITLED (BUT NOT REQUIRED) TO INCLUDE IN LENDER’S CREDIT BID AT ANY
SUCH FORECLOSURE SALE THE FULL AMOUNT OF THE PREPAYMENT PREMIUM OWED BY REASON
OF SUCH PREPAYMENT. IF ANY PREPAYMENT OF PRINCIPAL IS TENDERED WITHOUT THE
ENTIRE PREPAYMENT PREMIUM DUE HEREUNDER, THEN LENDER EITHER MAY REFUSE TO ACCEPT
THE TENDERED PREPAYMENT OR MAY ACCEPT THE TENDERED PREPAYMENT AND THEREAFTER
REQUIRE BORROWER TO PAY THE YIELD MAINTENANCE PREMIUM WHICH SHALL CONSTITUTE
INDEBTEDNESS EVIDENCED BY THIS NOTE AND SECURED BY THE SECURITY INSTRUMENT. AS A
MATERIAL INDUCEMENT TO LENDER TO MAKE THE LOAN EVIDENCED BY THIS NOTE, BORROWER
EXPRESSLY WAIVES ALL RIGHTS UNDER ANY PRESENT OR FUTURE STATUTE OR LAW INCLUDING
BUT NOT LIMITED TO SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE, OR ANY
SUCCESSOR STATUTE THAT PROHIBITS OR RESTRICTS THE COLLECTION OF PREPAYMENT
PREMIUMS IN CONNECTION WITH ACCELERATION FOLLOWING DEFAULT OR A TRANSFER OF THE
PROPERTY OR OF AN INTEREST IN THE BORROWER.

             BORROWER’S INITIALS

 

7



--------------------------------------------------------------------------------

1.6.    Security.    The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, that certain mortgage, deed
of trust or deed to secure debt, security agreement and fixture filing (the
“Security Instrument”) from Borrower for the benefit of Lender, dated of even
date herewith, covering the Property. The Security Instrument, together with
this Note and all other documents to or of which Lender is a party or
beneficiary now or hereafter evidencing, securing, guarantying, modifying or
otherwise relating to the indebtedness evidenced hereby, are herein referred to
collectively as the “Loan Documents”. All of the terms and provisions of the
Loan Documents are incorporated herein by reference. Some of the Loan Documents
are to be filed for record on or about the date hereof in the appropriate public
records.

ARTICLE II. – DEFAULT

2.1.    Events of Default.    It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above and
such payment is not made on the date such payment is due, or should any other
default occur under any other Loan Document and not be cured within any
applicable grace or notice period (if any), then an Event of Default (an “Event
of Default”) shall exist hereunder, and in such event the indebtedness evidenced
hereby, including all sums advanced or accrued hereunder or under any other Loan
Document, and all unpaid interest accrued thereon, shall, at the option of
Lender and without notice to Borrower, at once become due and payable and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity.

2.2.    Late Charges.    In the event that any payment (other than the regularly
scheduled payment of the principal balance of the Note on the Maturity Date or
the principal balance of the Note at acceleration) is not received by Lender on
the date when due (subject to any applicable grace period), then, in addition to
any default interest payments due hereunder, Borrower shall also pay to Lender a
late charge in an amount equal to five percent (5%) of the amount of such
overdue payment.

2.3.    Default Interest Rate.    So long as any Event of Default exists
hereunder or under any other Loan Document, regardless of whether or not there
has been an acceleration of the indebtedness evidenced hereby, and at all times
after maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note, from the date due until the date credited, at a rate per annum equal to
four percent (4%) in excess of the Note Rate, or, if such increased rate of
interest may not be collected under applicable law (as applicable), then at the
maximum rate of interest, if any, which may be collected from Borrower under
applicable law (as applicable, the “Default Interest Rate”), and such default
interest shall be immediately due and payable.

2.4.    Borrower’s Agreements.    Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender’s actual damages
resulting form any late payment or default, and such late charges and default
interest are reasonable estimates of those damages and do not constitute a
penalty. The remedies of Lender in this Note or in the Loan Documents, or at law
or in equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together, in Lender’s discretion.

 

8



--------------------------------------------------------------------------------

2.5.    Borrower to Pay Costs.    In the event that this Note, or any part
hereof, is collected by or through an attorney-at-law, Borrower agrees to pay
all costs of collection, including, but not limited to, reasonable attorneys’
fees.

2.6.    Exculpation.    Notwithstanding anything in this Note or the Loan
Documents to the contrary, but subject to the qualifications hereinbelow set
forth, Lender agrees that:

(a)    Borrower shall be liable upon the indebtedness evidenced hereby and for
the other obligations arising under the Loan Documents to the full extent (but
only to the extent) of the security therefor, the same being all properties
(whether real or personal), rights, estates and interests now or at any time
hereafter securing the payment of this Note and/or the other obligations of
Borrower under the Loan Documents (collectively, the “Property”);

(b)    if a default occurs in the timely and proper payment of all or any part
of such indebtedness evidenced hereby or in the timely and proper performance of
the other obligations of Borrower under the Loan Documents, any judicial
proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the Property, except with respect to
the liability described below in this section; and

(c)    in the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this section; provided, however, that, notwithstanding the
foregoing provisions of this section, Borrower shall be fully and personally
liable and subject to legal action (i) for proceeds paid under any insurance
policies (or paid as a result of any other claim or cause of action against any
person or entity) by reason of damage, loss or destruction to all or any portion
of the Property, to the full extent of such proceeds not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender, (ii) for proceeds or awards resulting from the condemnation
or other taking in lieu of condemnation of all or any portion of the Property,
to the full extent of such proceeds or awards not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender, (iii) for all tenant security deposits or other refundable
deposits paid to or held by Borrower or any other person or entity in connection
with leases of all or any portion of the Property which are not applied in
accordance with the terms of the applicable lease or other agreement, (iv) for
rent and other payments received from tenants under leases of all or any portion
of the Property paid more than one (1) month in advance, (v) for rents, issues,
profits and revenues of all or any portion of the Property received or
applicable to a period after the occurrence of any Event of Default hereunder or
under the Loan Documents or any event which, with notice or the passage of time,
or both, would constitute an Event of Default, hereunder or under the Loan
Documents which are not either applied to the ordinary and necessary expenses of
owning and operating the Property or paid to Lender, (vi) for waste committed on
the Property, damage to the Property as a result of the intentional misconduct
or

 

9



--------------------------------------------------------------------------------

gross negligence of Borrower or any of its principals, officers, general
partners or members, any guarantor, any indemnitor, or any agent or employee of
any such person, or any removal of all or any portion of the Property in
violation of the terms of the Loan Documents, to the full extent of the losses
or damages incurred by Lender on account of such occurrence, (vii) for failure
to pay any valid taxes, assessments, mechanic’s liens, materialmen’s liens or
other liens which could create liens on any portion of the Property which would
be superior to the lien or security title of the Security Instrument or the
other Loan Documents, to the full extent of the amount claimed by any such lien
claimant except, with respect to any such taxes or assessments, to the extent
that funds have been deposited with the Lender pursuant to the terms of the
Security Instrument specifically for the applicable taxes or assessments and not
applied by Lender to pay such taxes and assessments, (viii) for all obligations
and indemnities of Borrower under the Loan Documents relating to Hazardous
Substances (as defined in the Security Instrument) or radon or compliance with
Environmental Laws (as defined in the Security Instrument) and regulations to
the full extent of any losses or damages (including those resulting from
diminution in value of any Property) incurred by Lender and/or any of its
affiliates as a result of the existence of such Hazardous Substances or radon or
failure to comply with such Environmental Laws or regulations, and (ix) for
fraud, material misrepresentation, failure to disclose a material fact, any
untrue statement of a material fact or omission to state a material fact in the
written materials and/or information provided to Lender or any of its affiliates
by or on behalf of Borrower or any of its affiliates, principals, officers,
general partners or members, any guarantor, any indemnitor or any agent,
employee or other person authorized or apparently authorized to make statements,
representations or disclosures on behalf of Borrower, any affiliate, principal,
officer, general partner or member of Borrower, any guarantor or any indemnitor,
to the full extent of any losses, damages and expenses of Lender and/or any of
its affiliates on account thereof. References herein to particular sections of
the Loan Documents shall be deemed references to such sections as affected by
other provisions of the Loan Documents relating thereto. Nothing contained in
this sections shall (1) be deemed to be a release or impairment of the
indebtedness evidenced by this Note or the other obligations of Borrower under
the Loan Documents or the lien of the Loan Documents upon the Property, or (2)
preclude Lender from foreclosing the Loan Documents in case of any default or
from enforcing any of the other rights of Lender except as stated in this
section, or (3) limit or impair in any way whatsoever the Environmental
Indemnity agreement (the “Environmental Indemnity Agreement”), of even data
herewith executed and delivered in connection with the indebtedness evidenced by
this Note or release, relieve, reduce, waive or impair in any way whatsoever,
any obligation of any party to the Environmental Indemnity Agreement.

Notwithstanding the foregoing, the agreement of Lender not to pursue recourse
liability as set forth in this Section 2.6 SHALL BECOME NULL AND VOID and shall
be of no further force and effect in the event of (i) a default by Borrower, any
Indemnitor (as defined in the Security Instrument) or any general partner,
manager or managing member of Borrower of any of the covenants set forth in
Section 2.9 of the Security Instrument or a default by Borrower, Indemnitor or
any general partner, manager or managing member of Borrower which is a
Single-Purpose Entity (as defined in the Security Instrument) (if any) of the
covenants set forth in Section 2.29 of the Security Instrument, or (ii) if the
Property or any part thereof shall become an asset in (A) a voluntary bankruptcy
or insolvency proceeding of Borrower or any Indemnitor, or (B) an involuntary
bankruptcy or insolvency proceeding of Borrower or any Indemnitor in which

 

10



--------------------------------------------------------------------------------

the Borrower or any Indemnitor colludes with creditors in such bankruptcy or
insolvency proceeding and which is not dismissed within sixty (60) days of
filing.

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the other Loan Documents, Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the U.S. Bankruptcy Code to file a claim for the full amount
of the indebtedness evidenced hereby or secured by the Security Instrument or
any of the other Loan Documents or to require that all collateral shall continue
to secure all of the indebtedness owing to Lender in accordance with this Note,
the Security Instrument and the other Loan Documents.

Notwithstanding anything to the contrary contained in this Note or the other
Loan Documents, neither any present or future Constituent Member (as hereinafter
defined) in Borrower nor any present or future shareholder, officer, director,
employee, trustee, beneficiary, advisor, partner, member, principal, participant
or agent of or in Borrower or of or in any person or entity that is or becomes a
Constituent Member in Borrower (collectively “Constituent Members”) shall have
any personal liability, directly or indirectly, under or in connection with the
Note, the Security Instrument or the other Loan Documents, or any amendment or
amendments to any of the foregoing made at any time or times hereafter and
Lender, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability.

The term “Constituent Member”, as used herein, shall mean any direct member in
borrower and any person or entity that, directly or indirectly through one or
more other partnership, limited liability companies, corporations or other
entities is a member in Borrower.

Neither the negative capital account of any Constituent Member in Borrower or in
any other Constituent Member in Borrower, nor any obligation of any Constituent
Member in Borrower to restore a negative capital account or to contribute or
loan capital to Borrower or to any other Constituent Member in Borrower shall at
any time be deemed to be the property or an asset of Borrower (or any such other
Constituent Member) and neither Lender nor any of its successors or assigns
shall have any right to collect, enforce or proceed against with respect to any
such negative capital account or obligation to restore, contribute or loan.

ARTICLE III. - GENERAL CONDITIONS

3.1.    No Waiver; Amendment.    No failure to accelerate the indebtedness
evidenced hereby by reason of default hereunder, acceptance of a partial or past
due payment, or indulgences granted from time to time shall be construed (i) as
a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or (ii)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by any applicable laws; and Borrower hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Note or any
installment due hereunder made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability or Borrower under this Note, either in
whole or in part, unless Lender agrees

 

11



--------------------------------------------------------------------------------

otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

3.2.    Waivers.    Presentment for payment, demand, protest and notice of
demand, protest and nonpayment and all other notices (except as expressly
provided by the terms of the Loan Documents) are hereby waived by Borrower.
Borrower hereby further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

3.3.    Limit of Validity.    The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid or agreed to be
paid (“Interest”) to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under this Note in the inverse order of its maturity (whether or not then
due) or, at the option of Lender, be paid over to Borrower, and not to the
payment of Interest. All Interest (including any amounts or payments judicially
or otherwise under the law deemed to be Interest) contracted for, charged,
taken, reserved, paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of this Note, including any extensions and renewals
hereof until payment in full of the principal balance of this Note so that the
Interest thereon for such full term will not exceed at any time the maximum
amount permitted by applicable law. The the extent United States federal law
permits a greater amount of interest than is permitted under the law of the
State in which the Property is located, Lender will rely on United States
federal law for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under the law of the State
in which the Property is located or under other applicable law by giving notice,
if required, to Borrower as provided by applicable law now or hereafter in
effect. This Section 3.3 will control all agreements between Borrower and
Lender.

3.4.    Use of Funds.    Borrower hereby warrants, represents and covenants that
no funds disbursed hereunder shall by used by Borrower for personal, family or
household purposes.

 

12



--------------------------------------------------------------------------------

3.5.    Unconditional Payment.    Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

3.6.    Governing Law.    THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

3.7.    Waiver of Jury Trial.    BORROWER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF
LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.

ARTICLE IV. - MISCELLANEOUS PROVISIONS

4.1.    Successors and Assigns; Joint and Several; Interpretation.    The terms
and provisions hereof shall be binding upon and inure to the benefit of Borrower
and Lender and their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. As used herein, the terms “Borrower” and
“Lender” shall be deemed to include their respective heirs, executors, legal
representatives, successors, successors-in-title and assigns, whether by
voluntary action of the parties or by operation of law. If Borrower consists of
more than one person or entity, each shall be jointly and severally liable to
perform the obligations of Borrower under this Note. All personal pronouns used
herein, whether used in the masculine, feminine or neuter gender, shall include
all other genders; the singular shall include the plural and vice versa. Titles
of articles and sections are for convenience only and in no way define, limit,
amplify or describe the scope or intent of any provisions hereof. Time is of the
essence with respect to all provisions of this Note. This Note and the other
Loan Documents contain the entire agreements between the parties hereto relating
to the subject matter hereof and thereof and all prior agreements relative
hereto and thereto which are not contained herein or therein are terminated.

4.2.    Taxpayer Identification.    Borrower’s Tax Identification Number is
20-5080191.

 

13



--------------------------------------------------------------------------------

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

                                                                               
                    BORROWER:

 

                                                                                
                   WESTCORE JAY, LLC,

                                                                                
                   a Delaware limited liability company

 

                                                                                
                   By:    Westcore Jay Partners,

                                                                                
                             a Delaware general partnership,

                                                                                
                             its Sole Member

 

                                                                                
                             By:    WP Jay, LLC,

                                                                                
                                       a Delaware limited liability company,

                                                                                
                                       its General Partner

 

                                                                                
                                       By:     MRB Manager, LLC,

                                                                                
                                                  a Delaware limited liability

                                                                                
                                                  company, its Manager

 

 

By:   /S/    MANISH MALHOTRA         Name:   Manish Malhotra Title:   Vice
President



--------------------------------------------------------------------------------

ANNEX 1 TO $23,500,000.00 PROMISSORY NOTE

BY WESTCORE JAY, LLC

TO WACHOVIA BANK, NATIONAL ASSOCIATION

 

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOAN TERMS

 

           Currency in US Dollar

Original Principal Amount

   23,500,000.00    

Note Rate % (Per Amount)

   6.050 %  

Original Amortization Term (Months)

    

Monthly Payment Amount (Excluding 10 Period)

   118,479.17    

Note Date

   6/27/2006    

First Pay Date

   8/11/2006    

Original Loan Term (Months)

   120    

Scheduled Maturity Date

   7/11/06    

Interest Accrual Basis During Amortization Periods

   ACTUAL/360    

Interest Only (IO) Periods (Months)

   120    

Interest Accrual Basis During IO Period

   ACTUAL/360    

JAY STREET

     502856243

 

     Pay Period   

Pay Date

  

Accrual

Days in
Period

   Scheduled Payment    Interest Component of
Scheduled Payment    Principal Component of
Scheduled Payment    Ending Unpaid
Principal Balance    0    7/11/2006    14    0.00    55,290.34    0.00   
23,500,000.00    1    8/11/2006    31    122,428.47    122,428.47    0.00   
23,500,000.00    2    9/11/2006    31    122,428.47    122,428.47    0.00   
23,500,000.00    3    10/11/2006    30    118,479.17    118,479.17    0.00   
23,500,000.00    4    11/11/2006    31    122,428.47    122,428.47    0.00   
23,500,000.00    5    12/11/2006    30    118,479.17    118,479.17    0.00   
23,500,000.00    6    1/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    7    2/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    8    3/11/2007    28    110,580.56    110,580.56    0.00   
23,500,000.00    9    4/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    10    5/11/2007    30    118,479.17    118,479.17    0.00   
23,500,000.00    11    6/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    12    7/11/2007    30    118,479.17    118,479.17    0.00   
23,500,000.00    13    8/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    14    9/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    15    10/11/2007    30    118,479.17    118,479.17    0.00   
23,500,000.00    16    11/11/2007    31    122,428.47    122,428.47    0.00   
23,500,000.00    17    12/11/2007    30    118,479.17    118,479.17    0.00   
23,500,000.00    18    1/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    19    2/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    20    3/11/2008    29    114,529.86    114,529.86    0.00   
23,500,000.00    21    4/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    22    5/11/2008    30    118,479.17    118,479.17    0.00   
23,500,000.00    23    6/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    24    7/11/2008    30    118,479.17    118,479.17    0.00   
23,500,000.00    25    8/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    26    9/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    27    10/11/2008    30    118,479.17    118,479.17    0.00   
23,500,000.00    28    11/11/2008    31    122,428.47    122,428.47    0.00   
23,500,000.00    29    12/11/2008    30    118,479.17    118,479.17    0.00   
23,500,000.00    30    1/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    31    2/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    32    3/11/2009    28    110,580.56    110,580.56    0.00   
23,500,000.00    33    4/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    34    5/11/2009    30    118,479.17    118,479.17    0.00   
23,500,000.00    35    6/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    36    7/11/2009    30    118,479.17    118,479.17    0.00   
23,500,000.00    37    8/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    38    9/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    39    10/11/2009    30    118,479.17    118,479.17    0.00   
23,500,000.00    40    11/11/2009    31    122,428.47    122,428.47    0.00   
23,500,000.00    41    12/11/2009    30    118,479.17    118,479.17    0.00   
23,500,000.00    42    1/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    43    2/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    44    3/11/2010    28    110,580.56    110,580.56    0.00   
23,500,000.00    45    4/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    46    5/11/2010    30    118,479.17    118,479.17    0.00   
23,500,000.00    47    6/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    48    7/11/2010    30    118,479.17    118,479.17    0.00   
23,500,000.00    49    8/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    50    9/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00    51    10/11/2010    30    118,479.17    118,479.17    0.00   
23,500,000.00    52    11/11/2010    31    122,428.47    122,428.47    0.00   
23,500,000.00



--------------------------------------------------------------------------------

   53    12/11/2010    30    118,479.17    118,479.17    0.00    23,500,000.00
   54    1/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00   
55    2/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    56
   3/11/2011    28    110,580.56    110,580.56    0.00    23,500,000.00    57   
4/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    58   
5/11/2011    30    118,479.17    118,479.17    0.00    23,500,000.00    59   
6/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    60   
7/11/2011    30    118,479.17    118,479.17    0.00    23,500,000.00    61   
8/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    62   
9/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    63   
10/11/2011    30    118,479.17    118,479.17    0.00    23,500,000.00    64   
11/11/2011    31    122,428.47    122,428.47    0.00    23,500,000.00    65   
12/11/2011    30    118,479.17    118,479.17    0.00    23,500,000.00    66   
1/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    67   
2/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    68   
3/11/2012    29    114,529.86    114,529.86    0.00    23,500,000.00    69   
4/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    70   
5/11/2012    30    118,479.17    118,479.17    0.00    23,500,000.00    71   
6/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    72   
7/11/2012    30    118,479.17    118,479.17    0.00    23,500,000.00    73   
8/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    74   
9/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    75   
10/11/2012    30    118,479.17    118,479.17    0.00    23,500,000.00    76   
11/11/2012    31    122,428.47    122,428.47    0.00    23,500,000.00    77   
12/11/2012    30    118,479.17    118,479.17    0.00    23,500,000.00    78   
1/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    79   
2/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    80   
3/11/2013    28    110,580.56    110,580.56    0.00    23,500,000.00    81   
4/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    82   
5/11/2013    30    118,479.17    118,479.17    0.00    23,500,000.00    83   
6/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    84   
7/11/2013    30    118,479.17    118,479.17    0.00    23,500,000.00    85   
8/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    86   
9/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    87   
10/11/2013    30    118,479.17    118,479.17    0.00    23,500,000.00    88   
11/11/2013    31    122,428.47    122,428.47    0.00    23,500,000.00    89   
12/11/2013    30    118,479.17    118,479.17    0.00    23,500,000.00    90   
1/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    91   
2/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    92   
3/11/2014    28    110,580.56    110,580.56    0.00    23,500,000.00    93   
4/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    94   
5/11/2014    30    118,479.17    118,479.17    0.00    23,500,000.00    95   
6/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    96   
7/11/2014    30    118,479.17    118,479.17    0.00    23,500,000.00    97   
8/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    98   
9/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    99   
10/11/2014    30    118,479.17    118,479.17    0.00    23,500,000.00    100   
11/11/2014    31    122,428.47    122,428.47    0.00    23,500,000.00    101   
12/11/2014    30    118,479.17    118,479.17    0.00    23,500,000.00    102   
1/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    103   
2/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    104   
3/11/2015    28    110,580.56    110,580.56    0.00    23,500,000.00    105   
4/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    106   
5/11/2015    30    118,479.17    118,479.17    0.00    23,500,000.00    107   
6/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    108   
7/11/2015    30    118,479.17    118,479.17    0.00    23,500,000.00    109   
8/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    110   
9/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    111   
10/11/2015    30    118,479.17    118,479.17    0.00    23,500,000.00    112   
11/11/2015    31    122,428.47    122,428.47    0.00    23,500,000.00    113   
12/11/2015    30    118,479.17    118,479.17    0.00    23,500,000.00    114   
1/11/2016    31    122,428.47    122,428.47    0.00    23,500,000.00    115   
2/11/2016    31    122,428.47    122,428.47    0.00    23,500,000.00    116   
3/11/2016    29    114,529.86    114,529.86    0.00    23,500,000.00    117   
4/11/2016    31    122,428.47    122,428.47    0.00    23,500,000.00    118   
5/11/2016    30    118,479.17    118,479.17    0.00    23,500,000.00    119   
6/11/2016    31    122,428.47    122,428.47    0.00    23,500,000.00    120   
7/11/2016    30    23,618,479.17    118,479.17    23,500,000.00    0.00    120
      3,653    37,926,813.20    14,426,813.20    23,500,000.00   